Citation Nr: 1601493	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-44 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome).

3.  Entitlement to service connection for irritable bowel syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome).

4.  Entitlement to service connection for sinusitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 (sleep apnea) and February 2012 (chronic fatigue syndrome, irritable bowel syndrome, and sinusitis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a November 2011 Decision Review Officer hearing.  A transcript of the hearing is of record.

These issues were previously before the Board in January 2015 and were remanded for further development, including providing a hearing before the Board.  Such a hearing was scheduled in November 2015.  However, the file includes a November 2015 memorandum of a phone conversation with the Veteran during which he clearly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, appellate consideration may proceed without a hearing.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

In November 2015 the Veteran indicated he wished to withdraw his appeals.



CONCLUSION OF LAW

The criteria for withdrawal of the above appeals have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In this case, in a November 2015 phone conversation, summarized in a written memorandum to file, the Veteran clearly stated he wished to withdraw his appeals.

As the Veteran has withdrawn his appeals, there remains no allegation of error, fact, or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for sleep apnea, chronic fatigue syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome), irritable bowel syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome), and sinusitis is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


